PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/282,752
Filing Date: 30 Sep 2016
Appellant(s): Johnson & Johnson Surgical Vision, Inc.



__________________
Tamara Evans
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/26/22.

GROUNDS OF REJECTION
Every ground of rejection set forth in the Office action dated 29 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

NEW GROUNDS OF REJECTION
There are no new grounds of rejection that have been added from the Office action dated 29 October 2021.

WITHDRAWN REJECTION(S)
	There are no withdrawn rejection(s) from the Office action dated 29 October 2021.

RESPONSE TO ARGUMENTS PRENSENTED IN APPELLANT’S APPEAL BRIEF
Appellants’ arguments filed 26 April 2022 have been carefully reviewed and fully considered.  However, they are not readily persuasive.  The rejections have been maintained, and in response the examiner respectfully submits the following:

Ground 1: A “Derivable” Pressure Value is a “Calculated Pressure Value”
Appellant argues that “Citterio does not teach using a calculated intraocular pressure” (emphasis in original) and instead that “…intraocular pressure is found via a detector inserted in the eye cavity. (Citterio at par. [0089]).”
The rejection doesn’t rely on para [0089] of Citterio, but instead cites para [0033].  Para [0033] states “…a control unit suitable to … compare a pressure value derivable from such pressure signal with a preset pressure range” (emphasis added).  The examiner submits that a “derivable” pressure is a “calculated … pressure” as claimed because a derivation is a calculation.  In case there is any confusion over what a derivation is, one source to help understand this concept is Wikipedia, which states that: “In mathematics, the derivative of a function of a real variable measures the sensitivity to change of the function value (output value) with respect to a change in its argument (input value).”1
In conclusion, Citterio teaches a “calculated intraocular pressure” because its “compensation system of the intraocular pressure” derives a pressure value from a pressure signal (see para [0033] of Citterio).

Ground 2: Citterio is Not Relied Upon for Its Direct Measuring Elements and Therefore Doesn’t Teach Away from Cull or Claim 1
Appellant argues that “…Citterio teaches using a ‘direct measuring device’ … and teaches away from the system claimed in claim 1 and the system of Cull which use indirect measurement methods to calculate an estimated intraocular pressure.”
The rejection relies on Citterio for the claimed “entering an intraocular pressure range for the patient’s eye before the surgical procedure,” “comparing the calculated intraocular pressure to the provided intraocular pressure range, and providing a signal to a user when the calculated intraocular pressure of a patient’s eye is outside the provided intraocular pressure range,” in claim 1.  None of these recitations are directed to or relate to the measuring elements of Citterio.  Instead, Appellant’s specification recognizes that this claimed subject matter to “alert the user when the measured IOP falls outside a preset range” (emphasis added) (page 21 of Appellant’s specification as originally filed).  So this claimed subject matter is directed to or related to an alarm or alert.
Citterio teaches an alarm or alert at para [0033] and/or [0070] (“..the control unit supplied an alarm signal in the form of visual or auditory feedback to the surgeon in the case in which pressure variations are recorded outside the tolerable range,” (emphasis added) para [0070] of Citterio).  Citterio’s alarm or alert is not inoperable depending whether a direct or indirect measurement system is used.  Instead, both direct measurement systems and indirect measurement systems are capable of producing a pressure signal, and if a pressure signal is capable of being produced, then para [0033] of Citterio’ teaches that a pressure value can be “derived” from that pressure signal to be compared with a “preset pressure range.”
A concrete analogy may be help solidify the point.  Let’s assume that a claim is directed to a gasoline-powered vehicle with an internal combustion engine, but there is part of the claim that claims a novel windshield.  The examiner uses a gasoline-powered vehicle as a primary reference in the rejection of the claim, but relies on an electric vehicle (with an electric motor) as a secondary reference for teaching the novel windshield that is claimed (and therefore makes a 103 rejection).  And let’s say that the secondary reference disparages gasoline-powered internal combustion engines because electric motors are better for the environment.  Does that disqualify a skilled artisan from using the windshield from the electric vehicle because the motors of the cars are different?  The examiner submits that a skilled artisan would modify a windshield of a gasoline-powered vehicle with a windshield of an electric vehicle because the windshield has no bearing on the environmental impact of the motors of the two cars.
In conclusion, similar to how a disparaging of a motor does not teach away from a windshield, any disparagement of a sensor or other measuring element does not teach away from an alarm/alert system.  Therefore, Citterio’s alarm/alert system does not teach away from Cull or the subject matter of claim 1.
 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791
                                                                                                                                                                                                        /JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/Derivative; accessed 5/13/22.